United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Albany, NY, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-978
Issued: January 14, 2014

Case Submitted on the Record

ORDER GRANTING REMAND
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On March 18, 2013 appellant timely filed for review of a February 11, 2013 decision of
the Office of Workers’ Compensation Programs (OWCP), which approved an attorney fee on the
grounds that appellant did not contest the reasonableness of it. Appellant advised the Board that
he had signed a contingency fee arrangement with his attorney for 30 percent of any monies
received from OWCP.
Following the Board’s September 18, 2013 request for a pleading, the Director of OWCP
filed a November 25, 2013 motion to remand. Noting that appellant raised the contingency fee
arrangement for the first time on appeal, and that the Board could not review new evidence, the
Director requested that the Board set aside OWCP’s February 11, 2013 decision and remand the
case for further development and consideration of appellant’s contentions regarding the propriety
of the fee. The Director assured the Board that OWCP will give appellant the opportunity to
submit evidence supporting his allegation of a contingency fee arrangement, and thereafter, will
issue a de novo decision on the request for approval of the attorney fee.
The Board has duly considered the matter and concludes that the Director’s motion to
remand should be granted. The remand will set aside the adverse decision with which appellant
disagrees, will provide him an opportunity to make his case before OWCP and will protect his
appeal rights with OWCP’s issuance of a de novo decision. Accordingly,

IT IS HEREBY ORDERED THAT the Director’s motion to remand is granted. The
February 11, 2013 decision of the Office of Workers’ Compensation Programs is set aside and
the case remanded for further action.
Issued: January 14, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

